        Case 1:19-cv-04738-TWP-MPB Document 2 Filed 12/02/19 Page 1 of 1 PageID #: 37
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Southern District
                                                  __________  District of
                                                                       of Indiana
                                                                          __________

  BYRON STALLWORTH, individually and on behalf of all others
                 similarly situated,                              )
                             Plaintiff                            )
                                v.                                )      Case No.      1:19-cv-04738-TWP-MPB
    NATIONAL COLLEGIATE ATHLETIC ASSOCIATION, et al.              )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Byron Stallworth                                                                                          .


Date:          12/02/2019                                                                    s/ Jeff Raizner
                                                                                            Attorney’s signature


                                                                                         Jeff Raizner 00784806
                                                                                        Printed name and bar number
                                                                                          2402 Dunlavy Street
                                                                                          Houston, TX 77006


                                                                                                  Address

                                                                                        jraizner@raiznerlaw.com
                                                                                              E-mail address

                                                                                             (713) 554-9099
                                                                                             Telephone number

                                                                                             (713) 554-9098
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
